Case: 11-20527     Document: 00511739208         Page: 1     Date Filed: 01/27/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         January 27, 2012

                                     No. 11-20527                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



DARYL BARNES; DEMEATRICE GOFF,

                                                  Plaintiffs - Appellants
v.

JACQUELINE ALEXANDER; CITY OF HUMBLE; HUMBLE POLICE
DEPARTMENT; COLONY OF HUMBLE APARTMENTS; ARTHUR
MOUTON; NANCY JONES-RUBIO; CATISHA MIKEL,

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-124



Before REAVLEY, SMITH and PRADO, Circuit Judges.
PER CURIAM:*
        Darryl Barnes and Demeatrice Goff appeal the dismissal of this suit
against the City of Humble and several officers as well as other persons. This
circuit court has read the 73 page brief and the entire file of the case. We read
here many complaints about official and unofficial mistreatment, troubling to


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20527    Document: 00511739208      Page: 2    Date Filed: 01/27/2012



                                No. No. 11-20527
                               Summary Calendar

the reader if only because of how the appellants see and feel about these events
and their difficulties. However, this court is unable to help the appellants
because we can only do so when the law allows it.
      It must be understood that federal courts have very limited jurisdiction,
that is the legal authority to act. In this case, some of the complaints are for
injuries and against defendants that can only justify lawsuits in state court.
And no federal claim can be made against a city unless it shows that the
governing body of the city has adopted a policy that is directly responsible for the
deprivation of a constitutional right. That does not appear in this file. Finally,
as the district court has said, the plaintiff must plead enough to set out how
plausible is the right to a legal remedy. A mere arrest, even though the arrested
person is actually innocent, would not support a claim without an allegation of
how the officer was without good cause to make the arrest. The pleading must
state objectively the reason for the lack of good cause, more than the belief of the
plaintiff.
      One more problem these appellants have. They make so many complaints
it interferes with the search for some claim over which the court has authority
and which will justify further procedure.
      This court therefore must affirm the district court’s judgment.
AFFIRMED.




                                         2